MADDOX, Justice.
We granted certiorari to review a decision of the Court of Civil Appeals which allowed an employer rehire credit under Alabama’s Unemployment Compensation law. The facts are set out in the opinion of that court and will not be restated here. See State of Alabama v. McElrath Farms, Inc., Ala.Civ.App., 348 So.2d 252 (1976).
The Court of Civil Appeals decided a similar case involving rehire credit on the same day this case was released in State of Alabama v. Clegg Manufacturing Co., Inc., Ala.Civ.App., 348 So.2d 249 )1976), Writ quashed, Ala., 348 So.2d 252 (1977). In that case, however, the Court of Civil Appeals denied Clegg’s claim for rehire credit. Except for the fact that in McElrath a telephone call was made prior to, but not within the 45-day period set out in the statute, the facts are essentially the same. In both instances, the employer laid off numerous employees and in neither case did the employer “allege” in writing within the time periods set out in the statute that the laid-off employees had been re-employed. McElrath concedes that the telephone call was not made within either of the 45-day periods set out in the rehire credit statute. In view of this concession, we find that the Court of Civil Appeals erred in finding McElrath complied with the statute.
REVERSED AND REMANDED.
TORBERT, C. J., and BLOODWORTH, FAULKNER, JONES, ALMON, SHORES, EMBRY and BEATTY, JJ., concur.